Citation Nr: 1225552	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 20 percent for diabetes mellitus.  

2.  Entitlement to a higher disability evaluation for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.  

3.  Entitlement to a higher disability evaluation for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation peripheral neuropathy of the left lower extremity, rated as 40 percent disabling.  

5.  Entitlement to an increased disability evaluation peripheral neuropathy of the right lower extremity, rated as 40 percent disabling.  

6.  Entitlement to a higher disability evaluation for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling.  

7.  Entitlement to a higher disability evaluation for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling.  

8  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 28, 2010.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1972, to include in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005, March 2007 and November 2011 rating decisions of the Jackson, Mississippi, VA Regional Office (RO).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A November 2011 rating decision reflects that a TDIU was denied and thus, a claim of entitlement to a TDIU has been raised.  The Board notes that the grant in this decision of a 40 percent evaluation for left lower extremity peripheral neuropathy and of a 40 percent evaluation for right lower extremity peripheral neuropathy results in a 100 percent combined disability evaluation, from May 28, 2010.  As the Veteran is in receipt of a total schedular rating for his disabilities, from May 28, 2010, it follows that the issue of entitlement to a TDIU is moot from May 28, 2010.  As such, the issue is as reflected above.  

In February 2010, the Veteran was afforded a hearing before a decision review officer at the RO.  A transcript of the hearing is associated with the claims file.  

The August 2010 VA diabetes mellitus examination report notes that the Veteran's proteinuria is as likely as not due to diabetic nephropathy.  The issue of entitlement to service connection for proteinuria being referred has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluations for diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, as well as entitlement to a TDIU, prior to May 28, 2010 being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left lower extremity axonal peripheral neuropathy is manifested by constant tingling and burning pain with sensory loss.  

2.  Right lower extremity axonal peripheral neuropathy is manifested by constant tingling and burning pain with sensory loss.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  

2.  The criteria for a 40 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a 40 percent disability evaluation for the Veteran's left lower extremity peripheral neuropathy and a 40 percent disability evaluation rating for right lower extremity peripheral neuropathy, and remands the issues of entitlement to evaluations in excess of 40 percent for further development.  As such, no discussion of VA's duty to notify and assist is necessary.  

The Veteran's peripheral neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  In correspondence received from the Veteran's representative in December 2011, the symptoms were reported to have worsened.  Having considered the evidence, the Board finds that a 40 percent disability evaluation is warranted for left lower extremity peripheral neuropathy and that a 40 percent disability evaluation is warranted for right lower extremity peripheral neuropathy.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciation, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  

As noted in a March 2006 report from the Veteran's private doctor, an October 2004 lower extremity electromyography (EMG) study showed a severe axonal type of peripheral neuropathy due to diabetes, and a January 2008 VA treatment record reflects burning foot pain, bilaterally, and a chronic ataxic gait was noted to have worsened in the previous two weeks.  In addition, the record reflects that the Veteran has been diagnosed with Sjogrens syndrome and while the August 2010 VA diabetes mellitus examination report notes no relationship between diabetes and Sjogrens, a February 2008 VA treatment record notes that peripheral neuropathy due to of Sjogrens is not distinguishable e from peripheral neuropathy due to diabetes, either by EMG or other testing, and that the Veteran's peripheral neuropathy is more likely caused by diabetes.  The Board notes that when it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  As such, in this case, all peripheral neuropathy symptoms are for consideration in the evaluation.  

The February 2008 VA treatment record specifically notes the Veteran's peripheral neuropathy is severe, and the examiner added that while the Veteran had had good treatment of his neuropathy, there were no further treatments that would be of benefit.  The Board notes that the August 2010 VA diabetes mellitus examination report notes great difficulty with ambulation and use of a walker, and while the August 2010 VA neurology examination report notes only mild sensory loss in the feet "due to diabetic polyneuropathy," the examiner specifically stated that a determination as to the relative contributions between the Veteran's stroke residuals and diabetic symptoms could not be reached without resort to speculation.  Id.  Regardless, the Board has accorded significant probative value to the EMG test results showing severe axonal type neuropathy, which is consistent with the 2006 private opinion.  

The Veteran is competent to report his symptoms, and the objective medical evidence lends credibility to his assertions.  The evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, the Board finds that peripheral neuropathy symptoms in the right and left lower extremity more nearly approximate the criteria for a 40 percent rating.  Thus, a 40 percent evaluation is warranted for left lower extremity peripheral neuropathy and a 40 percent evaluation is warranted for right lower extremity neuropathy.  


ORDER

A 40 percent disability evaluation for left lower extremity peripheral neuropathy is granted, subject to the law and regulations governing payment of monetary benefits.  

A 40 percent disability evaluation for right lower extremity peripheral neuropathy is granted, subject to the law and regulations governing payment of monetary benefits.  


REMAND

The Veteran is seeking higher disability evaluations for his service-connected diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity, to include a TDIU.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

In the December 2011 VA Form 646 it was asserted that the Veteran's service-connected disabilities have become worse since the most recent VA examinations in August 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that while December 2011 deferred rating decision notes that jurisdiction of a pending claim for TDIU was deferred pending receipt of a VA Form 646, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim.  In addition, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the increased ratings claims, and VA is required to decide the issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the increased rating claims are resolved.  Id.  

As the Veteran is in receipt of a total schedular rating for his disabilities as a result of the 40 percent evaluation granted for left lower extremity peripheral neuropathy and the 40 percent evaluation granted for right lower extremity peripheral neuropathy in this decision, from May 28, 2010, it follows that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is moot from May 28, 2010.  In this respect, under 38 C.F.R. § 4.16(a), total disability ratings for compensation may be assigned "where the schedular rating is less than total," when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities. 

The Board notes that while opinions have been obtained as to whether any individual disability alone prevents the Veteran from securing or following a substantially gainful occupation due to his service-connected disabilities, an opinion as to whether the service-connected disabilities in the aggregate preclude substantially gainful employment is not associated with the claims file.  Thus, the Board has no discretion and must remand the issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran since the issuance of the November 2011 supplemental statement of the case (SSOC) that have not been associated with the claims file.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his diabetes mellitus and peripheral neuropathy of the upper and lower extremities.

The examiner should identify all pathology found to be present.  All necessary tests should be conducted.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, prior to May 28, 2010.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All findings and conclusions should be set forth in a legible report. 

3.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran should be issued a SSOC and afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


